             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,
            v.                              NO. 3:18-CR-0122

 RUDY MENDOZA,                              (JUDGE CAPUTO)
      Defendant.
                                  ORDER
     NOW, this 21st day of November, 2019, IT IS HEREBY ORDERED that Rudy
Mendoza’s Motion for New Trial and Judgment of Acquittal (Doc. 95) is DENIED.
     Mr. Mendoza’s sentencing will take place on Tuesday, December 3, 2019 AT
11:30 A.M., Courtroom #3, Max Rosenn U.S. Courthouse, Wilkes-Barre,
Pennsylvania.


                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
